In an action to recover damages caused by an alleged conspiracy, the plaintiff appeals (as limited by its brief) from so much of an order of the Supreme Court, Queens County, entered April 13, 1959, as granted the motion of the two defendant corporations, both of which are foreign corporations, to set aside the service of the summons and complaint attempted to be made upon them by personally serving the individual defendant Berger as their local managing agent within the contemplation of subdivision 3 of section 229 of the Civil Practice Act. Order insofar as appealed from affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Beldock, Christ, Pette and Brennan, JJ., concur.